DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/03/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 10/03/2022, claims 1-20 have been examined and are pending; claims 1 and 12 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objection to the drawing, the objection is withdrawn as the corrected drawing has been submitted.
As to the claim interpretation to claims 1, 5, and 8-10, made under 35 U.S.C. § 112(f), the interpretation is maintained.
As to the double patenting rejections to claims 1-20, which were rejected on the ground of nonstatutory double patenting, the Applicant stated that a Terminal Disclaimer has been enclosed (see Applicant Argument/Remarks, 10/03/2022, page 7). However, no Terminal Disclaimer has been received by the office in a format that has been approved. The rejections are maintained.
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s Remarks: As to independent claims 1 and 12, the Applicant submits that the amended claim recites bootable media as a removable media device and the applied priorart does not teach the scope of amended feature (Applicant Arguments/Remarks, 10/03/2022, pages 8-9).
The Examiner respectfully submits that a new reference is included in the combination of PriorArt to address the limitation.  Please, see the rejection section for detail.
Applicant’s arguments in the instant Amendment, filed on 10/03/2022, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claims 1 and 12, the Applicant submits that the applied PriorArt, Hsia, fails to teach the limitation, “launch in response to receipt of a launch signal.” The rejection has not showed the mapping of launching a content driver (Applicant Arguments/Remarks, 10/03/2022, pages 9-11).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hsia reference teaches the addressed limitation. The limitation does not refine any specific manner that the content driver is launched. The limitation, “launch in response to receipt of a launch signal.” Is narrowed to the fact that “content driver” is “launch,” as the command or action of launching is a signal is an obvious fact that a “launching” function or operation will be performed in response to receipt of a signal, whether explicitly discussed it or not. Hsia teaches of the issued packages includes data such as virtual machine images [i.e. secured partition on a bootable media], text documents, presentations, or software updates for allocating resources and executing commands [i.e. signal] to perform the task (Hsia: pars 0021-0023, 0031; Fig 1). In other words, Hsia discloses of performing task of creating and allocating resources as virtual machine image, that lunching, and launching in response to receipt of a launch signal. Therefore, the rejection to the claims are proper.
Additionally, as to the dependent claims 2-11, and 13-20, the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 12, and claims are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 10/03/2022, page 11).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-11 and 13-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-11 and 13-20.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
As to claims 1 and 12, the amended claims recite the limitations, “bootable removable media device.” The sentence clause is grammatically improper since the clause uses two adjectives to describe the media deice without proper coordinating conjunction.
The Applicant is suggested to amend the claims. As an option, the claims may be amended to recites, “bootable and removable media device,” to corrected the format (emphasis added).
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al (“Hsia,” US 2015/0067097, published on 03/05/2015), in view of Grechishkin et al (“Grechishkin,” US 8,732,607, patented on 05/20/2014), and further in view of Sheriff et al (“Sheriff,” US 2005/038490, published on 06/23/2005).
As to claim 1, Hsia teaches a system for securely providing content, the system (Hsia: pars 0016, 0018, 0022-0024, a system for distributed data management environment. The system manages tasks, including, issuing package, such as virtual machine images, text documents, presentations, or software updates, to client computing machines, allocating resources and executing commands to perform a task. Packages can include data) comprising:
a database (Hsia: pars 0016, 0018, 0022-0024, the system includes a database that stores data required by the system components to perform functions);
a server communicatingly connected to the database (Hsia: pars 0016, 0018, 0022-0024; Fig 1, the database can be within a server device, or can be located as separate storage server, but connected with the server, a client computing machine and other computing element of the system over a network), the server comprising:
an evaluation module configured to receive response information and evaluate the received response information (Hsia: pars 0021-0023; Fig 1, a feedback collector that receives the updates and gathers information for evaluation (e.g. gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses) from client computing machines for other components of the overall environment to use such as updating the central database accordingly and managing the distribution and monitoring of tasks by the scheduling program); and
a content driver communicatingly connected to the evaluation module and the database (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task), wherein the content driver is configured to:
launch in response to receipt of a launch signal; generate a signal directing the creation of a secured partition on a bootable media device connected to a user device (Hsia: pars 0021-0023, 0031; Fig 1, the issued packages includes data such as virtual machine images [i.e. secured partition on a bootable media], text documents, presentations, or software updates for allocating resources and executing commands [i.e. signal] to perform the task); and
identify content for delivery (Hsia: pars 0021-0023; Fig 1, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. The Scheduling program [i.e. content driver] receives new tasks and task priorities from administrator device, tasks including, downloading packages from client computing machines and executing commands to perform tasks).
Hsia does not explicitly teach generate pixel data for the content; send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generate a response based on the received response inputs; and provide the generated response to the evaluation module.
However, in an analogous art, Grechishkin teaches generate pixel data for the content; send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device (Grechishkin: col 4, lines 63-67, Col 5, lines 1-19, a method and system for seamless integration of a non-native application into a host OS, including launching a first Virtual Execution Environment (VEE) on a computing system and displaying a window [i.e. pixel data] corresponding to the first VEE on the host desktop);
receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generate a response based on the received response inputs  (Grechishkin: col 2, lines 4-15, scaling the window in response to user action, so that items displayed in the window are scaled with the same ratio, wherein the VM interfaces to a virtual adapter for its maintenance of the window, and wherein a resolution of the displayed window changes dynamically in response to the user action); and provide the generated response to the evaluation module (Grechishkin: col 2, lines 63-67, desktop is unhidden in response to the user's request and the window of the user application placed inside the window corresponding to the VEE. An icon of the window corresponding to the first VEE is placed on the host desktop, and the icon is placed on the taskbar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grechishkin with the method/system of Hsia to include features, generate pixel data for the content; send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generate a response based on the received response inputs; and provide the generated response to the evaluation module, where one would have been motivated for the benefit of providing a user with a means for executing a Virtual Execution Environment on the user device based on the inputs from user device, and displaying the desktop window associated with the Virtual Execution Environment and modify and change the display based on user response to provide usability of the desktop window to the user (Grechishkin: col 2, lines 4-15, lines 63-67). 
While Hsia indicates of having an external device with I/O interface to the computing device (Hsia: par 0015; Fig 4), and Grechishkin discusses about removable magnetic disk and an optical disk drive for reading from or writing to (Grechishkin: Col 29, lines 50-58), Hsia or Grechishkin does not explicitly teach bootable media device that is removable.
However, in an analogous art, Sheriff teaches bootable and removable media (Sheriff: pars 0014, 0017, a memory of a portable device in which the boot image is stored for secure boot-up)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine bootable and removable media (i.e. a bootable media that is also removeable), where one would have been motivated for the benefit of providing a user with a means for secure boot-up using bootable media that is also removeable, for the advantage of maintaining security by determining that media is not tempered, and if the media is detected  as tempered, stays separated from the main system for taking easier fixing option (Sheriff: par 0017).
As to claim 2, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 1, 
Hsia further teaches wherein the database comprises content for delivery to the user device and evaluation content associated with the content for delivery to the user device (Hsia: pars 0021-0023; Fig 1, database that contains data. such as virtual machine images, text documents, presentations and software updates, as package data, for client computing machines, allocating resources and executing commands to perform a task. Further, the feedback collector receives the updates and gathers information for evaluation from client computing machines for other components of the overall environment to use such as updating the central database accordingly and managing the distribution and monitoring of tasks by the scheduling program).
As to claim 5, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 1, 
Hsia and Grechishkin further teaches wherein the server is configured to communicate with the user device via a User Datagram Protocol (Hsia: pars 0012, 0019, uses connections and protocols that will support communications between server computing device and client computing machines within intranet. Grechishkin: col 2, lines6-17, uses UDP protocol in the communication).
As to claim 6, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 5, 
Hsia and Grechishkin further teaches wherein the User Datagram Protocol comprises a remote display protocol (Hsia: pars 0012, 0019-0021, uses connections and protocols that will support communications between server computing device and client computing machines within intranet, information displayed on user the device which located in remote from the server. Grechishkin: col 2, lines 6-17, uses TCP/IP, HTTP, UDP and any other known protocol in the communication).
As to claim 7, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 6 
Grechishkin further teaches wherein generating a response comprises aggregating at least one response input (Grechishkin: col 2, lines 9-15, generating a window on the display, scaling the window and modifying the resolution of the displayed window in response to the user action).
As to claim 8, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 7, 
Hsia further teaches wherein the evaluation module is configured to retrieve evaluation data from the database and evaluate the generated response according to the retrieved evaluation data (Hsia: par 0021, information gathered by feedback collector is used for updating central database  with information on how long download tasks take to complete, which can be displayed for a user; or which client machines have gone offline so that scheduling program 1 can avoid assigning new tasks to those machines before they are restored; or which client machines have completed tasks and are ready to receive new tasks, such as acting as a data source for peer-to-peer sharing. The gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses).
As to claim 9, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 8, 
Hsia further teaches wherein the content driver is configured to generate a communicating connection to the user device (Hsia: pars 0021-0022, 0051; Fig 4, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to, or removing packages from, client computing machines, allocating resources and executing commands to perform a task. Packages can include data such as virtual machine images, text documents, presentations, or software updates and can be stored in central database. The communications unit provides for communications with other data processing systems or devices, including between server computing device and client computing machines).
As to claim 10, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 9, 
Hsia further teaches wherein the content driver is configured to: determine completion of content delivery to the user device; and terminate the communicating connection with the user device (Hsia: 0024-0025; Fig 1, 4, the central database comprises of a set of servers that may be geographically dispersed but within the intranet and comprises of a plurality of server farms. The server computing device represent a computing system utilizing clustered computers and components to act as a single pool of seamless resources when accessed through a network).
As to claim 11, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 10, 
Hsia further teaches wherein the server and the database can be communicatingly connected with a backend server and a backend database via a communication network (Hsia: 0021-0022, 0051; Fig 1, 4, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks include, issuing packages to, or removing packages from, client computing machines, allocating resources and executing commands to perform a task. The feedback collector receives the updates and gathers information for evaluation (e.g. gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses) from client computing machines for other components of the overall environment to use such as updating the central database and managing the distribution and monitoring of tasks by the scheduling program, maintain activity status).
As to claim 12, Hsia teaches method of securely providing content (Hsia: pars 0016, 0018, 0022-0024, a system implanting a method for distributed data management environment. The method process manages tasks, including, issuing package, such as virtual machine images, text documents, presentations, or software updates, to client computing machines, allocating resources and executing commands to perform a task. Packages can include data), the method comprising:
launching a content driver in response to receipt of a launch signal (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task);
generate a signal directing the creation of a secured partition on a bootable media device connected to a user device (Hsia: pars 0021-0023, 0031; Fig 1, the issued packages includes data such as virtual machine images [i.e. secured partition on a bootable media], text documents, presentations, or software updates for allocating resources and executing commands [i.e. signal] to perform the task); and
identifying, with the content driver, content for delivery (Hsia: pars 0021-0023; Fig 1, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. The Scheduling program [i.e. content driver] receives new tasks and task priorities from administrator device, tasks including, downloading packages from client computing machines and executing commands to perform tasks).
Hsia does not explicitly teach generating pixel data with the content driver for the content; sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generating with the content driver a response based on the received response inputs; and evaluating the response.
However, in an analogous art, Grechishkin teaches generating pixel data with the content driver for the content; sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device (Grechishkin: col 4, lines 63-67, Col 5, lines 1-19, a method and system for seamless integration of a non-native application into a host OS, including launching a first Virtual Execution Environment (VEE) on a computing system and displaying a window [i.e. pixel data] corresponding to the first VEE on the host desktop);
receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generating with the content driver a response based on the received response inputs; and  evaluating the response (Grechishkin: col 2, lines 4-15, scaling the window in response to user action, so that items displayed in the window are scaled with the same ratio, wherein the VM interfaces to a virtual adapter for its maintenance of the window, and wherein a resolution of the displayed window changes dynamically in response to the user action); and provide the generated response to the evaluation module (Grechishkin: col 2, lines 63-67, desktop is unhidden in response to the user's request and the window of the user application placed inside the window corresponding to the VEE. An icon of the window corresponding to the first VEE is placed on the host desktop, and the icon is placed on the taskbar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grechishkin with the method/system of Hsia for the benefit of providing a user with a means for executing a Virtual Execution Environment on the user device based on the inputs from user device, and displaying the desktop window associated with the Virtual Execution Environment and modify and change the display based on user response to provide usability of the desktop window to the user (Grechishkin: col 2, lines 4-15, lines 63-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grechishkin with the method/system of Hsia to include features, generating pixel data with the content driver for the content; sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generating with the content driver a response based on the received response inputs; and evaluating the response, where one would have been motivated for the benefit of providing a user with a means for executing a Virtual Execution Environment on the user device based on the inputs from user device, and displaying the desktop window associated with the Virtual Execution Environment and modify and change the display based on user response to provide usability of the desktop window to the user (Grechishkin: col 2, lines 4-15, lines 63-67). 
While Hsia indicates of having an external device with I/O interface to the computing device (Hsia: par 0015; Fig 4), and Grechishkin discusses about removable magnetic disk and an optical disk drive for reading from or writing to (Grechishkin: Col 29, lines 50-58), Hsia or Grechishkin does not explicitly teach bootable media device that is removable.
However, in an analogous art, Sheriff teaches bootable and removable media (Sheriff: pars 0014, 0017, a memory of a portable device in which the boot image is stored for secure boot-up)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine bootable and removable media (i.e. a bootable media that is also removeable), where one would have been motivated for the benefit of providing a user with a means for secure boot-up using bootable media that is also removeable, for the advantage of maintaining security by determining that media is not tempered, and if the media is detected  as tempered, stays separated from the main system for taking easier fixing option (Sheriff: par 0017).
Claims 3, 4, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al (“Hsia,” US 2015/0067097, published on 03/05/2015), in view of Grechishkin et al (“Grechishkin,” US 8,732,607, patented on 05/20/2014), and further in view of Sheriff et al (“Sheriff,” US 2005/038490, published on 06/23/2005) and Sperle et al (“Sperle,” US 2007/0122790, published on 05/31/2007).
As to claim 3, the combination of Hsia, Grechishkin, and Sheriff teaches the system of claim 2, 
Hsia or Grechishkin does not teach wherein the generated pixel data is encrypted.
However, in an analogous art, Grechishkin teaches wherein the generated pixel data is encrypted (Sperle: pars 0015-0016, a distributed client/server system where data is communicated or stored in an encrypted format such as, for example, using encryption algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperle with the method/system of Hsia, Grechishkin, and Sheriff to include feature the generated pixel data is encrypted, where one would have been motivated for the benefit of providing a user with a means for securing the data transmission in a secure manner (Sperle: pars 0015-0016). 
As to claim 4, the combination of Hsia, Grechishkin, and Sperle teaches the system of claim 3, 
Hsia and Sperle further teaches wherein the content driver comprises a codec configured to encrypt the pixel data (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task. Sperle: pars 0015-0016, the data is communicated or stored in an encrypted format such as, for example, using encryption algorithm).
As to claims 13 and 14, the limitations are similar to the limitation of claims 3 and 4, and rejected for the same reason set forth for claim 3 and 4.
As to claims 15-20, the limitations are similar to the limitations of claims 5-10, and the therefore claims are rejected based on the priorart reference mapping rationale applied to the claims 5-10.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439